Citation Nr: 0728407	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-41 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral retropatellar 
pain syndrome of the knees.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from August 1985 to October 
2002.  Further, his DD Form 214 for this period reflects he 
had an additional 4 years and 11 months of prior active 
service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. which denied the claim.  The RO in Atlanta, Georgia, 
currently has jurisdiction over the veteran's VA claims 
folder.

The veteran provided testimony at a hearing before the 
undersigned in February 2007.  A transcript of this hearing 
has been associated with the claims folder.

As an additional matter, the Board observes that the 
veteran's Notice of Disagreement also addressed the denial of 
service connection for a thoracic disorder, as well as the 
assigned ratings for chronic sinusitis, right kidney stone, 
and hemorrhoids.  Further, these issues were included as part 
of the October 2004 Statement of the Case.  However, as part 
of his November 2004 Substantive Appeal, he indicated that he 
was only pursuing an appeal on the bilateral knee claim.  
Therefore, this is the only issue over which the Board 
currently has jurisdiction.  See 38 CFR §§ 20.200, 20.202.

For the reasons detailed below, the Board concludes that 
additional development is required in the instant case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to notify, the Board notes that the 
United States Court of Appeals for Veteran's Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the veteran was provided with 
pre-adjudication notice by a letter dated in October 2002, 
which is clearly prior to the July 2003 rating decision that 
is the subject of this appeal.  This letter informed the 
veteran of what was necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  Further, a subsequent 
letter in March 2006 contained the specific information 
regarding disability rating(s) and effective date(s) mandated 
by the Court's holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Despite the foregoing, the Board finds that additional 
development is required in order to comply with the duty to 
assist.

The veteran essentially contends that he developed bilateral 
knee pain while on active duty, and that his problems have 
been continuous since service.  

The Board acknowledges that the veteran's service medical 
records confirm he was treated for complaints of knee pain 
while on active duty.  For example, records dated in January 
1986 note he complained of a right knee problem/pain of 3 
weeks duration.  There was no injury.  Subsequent records 
from June 1999 reflect he was treated for complaints of left 
knee pain.  Later that same month, he complained of bilateral 
knee pain, and was assessed with bilateral retropatellar pain 
syndrome of the knees.  He was again treated for that 
condition in July 1999, and it was noted on his June 2000 
Report of Medical History.  Nevertheless, no impairment 
appeared on either objective medical evaluation or X-ray 
study.  

Private medical records dated in February and April 2004 also 
noted treatment for chronic knee pain.  Moreover, the 
November 2002 VA arranged medical examination noted bilateral 
retropatellar pain syndrome, with subjective findings of 
pain.  However, the examiner stated that there were no 
objective findings, and that X-rays of both knees were 
normal.  Therefore, the examiner concluded that there was no 
objective data to support the diagnosis of bilateral 
retropatellar pain syndrome.

In view of the foregoing, it appears the RO denied the 
veteran's claim pursuant to Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) dismissed in part and vacated in part on 
other grounds, sub. nom. Sanchez- Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001), which held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  However, the 
veteran has since submitted private medical records dated in 
January 2007 which include assessments of bilateral knee 
lateral patellar compression syndrome, and bilateral knee 
proximal tibiofibular joint strain.  As such, there is now 
competent medical diagnoses of a current bilateral knee 
disability.  Nevertheless, there is no competent medical 
opinion which attributes this current disability to his in-
service problems.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In view of the foregoing, the Board concludes that a 
new examination is required to determine whether the 
currently diagnosed bilateral knee disability is causally 
related to active service, to include the veteran's treatment 
for bilateral knee pain therein.  See also 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record ... contains competent evidence 
that the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For these reasons, the case is REMANDED for the following 
action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
bilateral knee problems since April 2004.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his bilateral knee disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  

The examiner must state whether the 
veteran has a chronic disability of 
either knee as demonstrated by objective 
medical examination.  For any knee 
disability diagnosed at this examination, 
the examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that it is causally related to active 
service.  A complete rationale for any 
opinion expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the October 2004 Statement of the Case, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



